Exhibit 10.11.3

 


AMENDMENT TO THE
HERTZ GLOBAL HOLDINGS, INC.
SEVERANCE PLAN FOR SENIOR EXECUTIVES



Hertz Global Holdings, Inc. currently maintains the Hertz Global Holdings, Inc.
Severance Plan For Senior Executives (the “Plan”). Pursuant to the powers of
amendment reserved in Section 7.01 of the Plan, effective as of February 11,
2013, Hertz Global Holdings, Inc. hereby amends the Plan in the following
manner:
Annex A of the Plan is amended to read as follows:




Positions




Severance Factor


Severance Period


Group President RAC Americas, Group President RAC International, Group President
HERC




2.0


24 months


Senior Executive Vice President and Chief Financial Officer, Executive Vice
President, Controller




1.5


18 months









